ON REHEARING.
(2) It is now suggested for the first time that the respondent M. Starnes had notice of the equity of Julia Hill Marshall in the land, or of facts to put him upon inquiry. Counsel insist that P. W. Marshall testified that he told Starnes’ attorneys, Inzer & Inzer, before the judgment was obtained that his wife owned the land. We find the following statement in the testi*594mony of P. W. Marshall, on page 66 of the record: “But it is a fact that I told J. C. Inzer prior to the institution of said suit that I had no property; that what I had control of belonged to my wife.”
Whether or not this would be notice of the claimed equity of the wife we do not decide; for this may be conceded, and still it does not show notice to the respondent M. Starnes. The record does not disclose who J. C. Inzer was, or, if a member of the firm of Inzer & Inzer, respondent’s solicitors, that he was attorney for Starnes in the claim in question when the statement was made to him. It was made before the institution of the suit, and may have been made before Inzer & Inzer became Starnes’ lawyers for the collection of this claim.
“Notice to an attorney or knowledge acquired by him is not notice to his client, unless given or acquired after the relation began.” — 2 Ency. Dig. Ala. Rep. § 57, p. 121, and Alabama cases there cited.
The application for rehearing is overruled.